(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 KALEY ET VIR v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

  No. 12–464.      Argued October 16, 2013—Decided February 25, 2014
Title 21 U. S. C. §853(e)(1) empowers courts to enter pre-trial restrain-
  ing orders to “preserve the availability of [forfeitable] property” while
  criminal proceedings are pending. Such pre-trial asset restraints are
  constitutionally permissible whenever probable cause exists to think
  that a defendant has committed an offense permitting forfeiture and
  that the assets in dispute are traceable or otherwise sufficiently re-
  lated to the crime charged. United States v. Monsanto, 491 U. S. 600.
     After a grand jury indicted petitioners, Kerri and Brian Kaley, for
  reselling stolen medical devices and laundering the proceeds, the
  Government obtained a §853(e)(1) restraining order against their as-
  sets. The Kaleys moved to vacate the order, intending to use a por-
  tion of the disputed assets for their legal fees. The District Court al-
  lowed them to challenge the assets’ traceability to the offenses in
  question but not the facts supporting the underlying indictment. The
  Eleventh Circuit affirmed.
Held: When challenging the legality of a §853(e)(1) pre-trial asset sei-
 zure, a criminal defendant who has been indicted is not constitution-
 ally entitled to contest a grand jury’s determination of probable cause
 to believe the defendant committed the crimes charged. Pp. 5–21.
    (a) In Monsanto, this Court held that the Government may seize
 assets before trial that a defendant intends to use to pay an attorney,
 so long as probable cause exists “to believe that the property will ul-
 timately be proved forfeitable.” 491 U. S., at 615. The question
 whether indicted defendants like the Kaleys are constitutionally enti-
 tled to a judicial re-determination of the grand jury’s probable cause
 conclusion in a hearing to lift an asset restraint has a ready answer
 in the fundamental and historic commitment of the criminal justice
 system to entrust probable cause findings to a grand jury. A probable
2                       KALEY v. UNITED STATES

                                  Syllabus

    cause finding sufficient to initiate a prosecution for a serious crime is
    “conclusive[e],” Gerstein v. Pugh, 420 U. S. 103, 117, n. 19, and, as a
    general matter, “a challenge to the reliability or competence of the ev-
    idence” supporting that finding “will not be heard,” United States v.
    Williams, 504 U. S. 36, 54. A grand jury’s probable cause finding
    may, on its own, effect a pre-trial restraint on a person’s liberty. Ger-
    stein, 420 U. S., at 117, n. 19. The same result follows when it works
    to restrain a defendant’s property.
       The Kaleys’ alternative rule would have strange and destructive
    consequences. Allowing a judge to decide anew what the grand jury
    has already determined could result in two inconsistent findings gov-
    erning different aspects of one criminal proceeding, with the same
    judge who found probable cause lacking presiding over a trial prem-
    ised on its existence. That legal dissonance could not but undermine
    the criminal justice system’s integrity, especially the grand jury’s
    constitutional role. Pp. 5–12.
       (b) The balancing test of Mathews v. Eldridge, 424 U. S. 319—
    which requires a court to weigh (1) the burdens that a requested pro-
    cedure would impose on the government against (2) the private inter-
    est at stake, as viewed alongside (3) “the risk of an erroneous depri-
    vation” of that interest without the procedure and “the probable
    value, if any, of [the] additional . . . procedural safeguar[d],” id., at
    335—if applicable here, tips against the Kaleys. Because the Gov-
    ernment’s interest in freezing potentially forfeitable assets without
    an adversarial hearing about the probable cause underlying criminal
    charges and the Kaleys’ interest in retaining counsel of their own
    choosing are both substantial, the test’s third prong is critical. It
    boils down to the “probable value, if any,” of a judicial hearing in un-
    covering mistaken grand jury probable cause findings. But when the
    legal standard is merely probable cause and the grand jury has al-
    ready made that finding, a full-dress hearing will provide little bene-
    fit. See Florida v. Harris, 568 U. S. ___, ___. A finding of probable
    cause to think that a person committed a crime “can be [made] relia-
    bly without an adversary hearing,” Gerstein, 420 U. S., at 120, and
    the value of requiring additional “formalities and safeguards” would
    “[i]n most cases . . . be too slight,” id., at 121–122. The experience of
    several Circuits corroborates this view. Neither the Kaleys nor their
    amici point to a single case in two decades where courts, holding
    hearings of the kind they seek, have found the absence of probable
    cause to believe that an indicted defendant committed the crime
    charged. Pp. 12–20.
677 F. 3d 1316, affirmed and remanded.

    KAGAN, J., delivered the opinion of the Court, in which SCALIA, KEN-
                    Cite as: 571 U. S. ____ (2014)                   3

                               Syllabus

NEDY, THOMAS, GINSBURG, and ALITO, JJ., joined. ROBERTS, C. J., filed a
dissenting opinion, in which BREYER and SOTOMAYOR, JJ., joined.
                        Cite as: 571 U. S. ____ (2014)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 12–464
                                   _________________


  KERRI L. KALEY, ET VIR, PETITIONERS v. UNITED 

                     STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                              [February 25, 2014]


   JUSTICE KAGAN delivered the opinion of the Court.
   A federal statute, 21 U. S. C. §853(e), authorizes a court
to freeze an indicted defendant’s assets prior to trial if
they would be subject to forfeiture upon conviction. In
United States v. Monsanto, 491 U. S. 600, 615 (1989), we
approved the constitutionality of such an order so long as
it is “based on a finding of probable cause to believe that
the property will ultimately be proved forfeitable.” And
we held that standard to apply even when a defendant
seeks to use the disputed property to pay for a lawyer.
   In this case, two indicted defendants wishing to hire an
attorney challenged a pre-trial restraint on their property.
The trial court convened a hearing to consider the sei-
zure’s legality under Monsanto. The question presented is
whether criminal defendants are constitutionally entitled
at such a hearing to contest a grand jury’s prior determi-
nation of probable cause to believe they committed the
crimes charged. We hold that they have no right to reliti-
gate that finding.
2                   KALEY v. UNITED STATES

                        Opinion of the Court

                               I

                               A

   Criminal forfeitures are imposed upon conviction to
confiscate assets used in or gained from certain serious
crimes. See 21 U. S. C. §853(a). Forfeitures help to en-
sure that crime does not pay: They at once punish wrong-
doing, deter future illegality, and “lessen the economic
power” of criminal enterprises. Caplin & Drysdale, Char-
tered v. United States, 491 U. S. 617, 630 (1989); see id., at
634 (“Forfeiture provisions are powerful weapons in the
war on crime”). The Government also uses forfeited prop-
erty to recompense victims of crime, improve conditions in
crime-damaged communities, and support law enforce-
ment activities like police training. See id., at 629–630.1
Accordingly, “there is a strong governmental interest in
obtaining full recovery of all forfeitable assets.” Id., at
631.
   In line with that interest, §853(e)(1) empowers courts to
enter pre-trial restraining orders or injunctions to “pre-
serve the availability of [forfeitable] property” while crim-
inal proceedings are pending. Such an order, issued
“[u]pon application of the United States,” prevents a de-
fendant from spending or transferring specified property,
including to pay an attorney for legal services. Ibid. In
Monsanto, our principal case involving this procedure, we
held a pre-trial asset restraint constitutionally permissible
whenever there is probable cause to believe that the property
is forfeitable. See 491 U. S., at 615. That determination
has two parts, reflecting the requirements for forfeit-
——————
  1 Between January 2012 and April 2013, for example, the Department

of Justice returned over $1.5 billion in forfeited assets to more than
400,000 crime victims. See Dept. of Justice, Justice Department
Returned $1.5 Billion to Victims of Crime Since January 2012 (Apr. 26,
2013), online at http://www.justice.gov/opa/pr/2013/April/13-crm-
480.html (as visited Feb. 21, 2014 and available in the Clerk of the
Court’s case file).
                     Cite as: 571 U. S. ____ (2014)                   3

                         Opinion of the Court

ure under federal law: There must be probable cause to
think (1) that the defendant has committed an offense
permitting forfeiture, and (2) that the property at issue
has the requisite connection to that crime. See §853(a).
The Monsanto Court, however, declined to consider
“whether the Due Process Clause requires a hearing” to
establish either or both of those aspects of forfeitability.
Id., at 615, n. 10.2
  Since Monsanto, the lower courts have generally pro-
vided a hearing to any indicted defendant seeking to lift an
asset restraint to pay for a lawyer. In that hearing, they
have uniformly allowed the defendant to litigate the sec-
ond issue stated above: whether probable cause exists to
believe that the assets in dispute are traceable or other-
wise sufficiently related to the crime charged in the in-
dictment.3 But the courts have divided over extending the
hearing to the first issue. Some have considered, while
others have barred, a defendant’s attempt to challenge the
probable cause underlying a criminal charge.4 This case
raises the question whether an indicted defendant has a
constitutional right to contest the grand jury’s prior de-
termination of that matter.
——————
   2 The forfeiture statute itself requires a hearing when the Govern-

ment seeks to restrain the assets of someone who has not yet been
indicted. See 21 U. S. C. §853(e)(1)(B). That statutory provision is not
at issue in this case, which involves a pair of indicted defendants.
   3 At oral argument, the Government agreed that a defendant has a

constitutional right to a hearing on that question. See Tr. of Oral Arg.
45. We do not opine on the matter here.
   4 Compare United States v. E-Gold, Ltd., 521 F. 3d 411 (CADC 2008)

(holding that a defendant is entitled to raise such a challenge); United
States v. Dejanu, 37 Fed. Appx. 870, 873 (CA9 2002) (same); United
States v. Michelle’s Lounge, 39 F. 3d 684, 700 (CA7 1994) (same);
United States v. Monsanto, 924 F. 2d 1186 (CA2 1991) (en banc) (same),
with United States v. Jamieson, 427 F. 3d 394, 406–407 (CA6 2005)
(prohibiting a defendant from raising such a challenge); United States
v. Farmer, 274 F. 3d 800, 803–806 (CA4 2001) (same); United States v.
Jones, 160 F. 3d 641, 648–649 (CA10 1998) (same).
4                    KALEY v. UNITED STATES


                         Opinion of the Court 


                             B

  The grand jury’s indictment in this case charges a
scheme to steal prescription medical devices and resell
them for profit. The indictment accused petitioner Kerri
Kaley, a sales representative for a subsidiary of Johnson &
Johnson, and petitioner Brian Kaley, her husband, with
transporting stolen medical devices across state lines and
laundering the proceeds of that activity.5 The Kaleys have
contested those allegations throughout this litigation,
arguing that the medical devices at issue were unwanted,
excess hospital inventory, which they could lawfully take
and market to others.
  Immediately after obtaining the indictment, the Gov-
ernment sought a restraining order under §853(e)(1) to
prevent the Kaleys from transferring any assets traceable
to or involved in the alleged offenses. Included among
those assets is a $500,000 certificate of deposit that the
Kaleys intended to use for legal fees. The District Court
entered the requested order. Later, in response to the
Kaleys’ motion to vacate the asset restraint, the court
denied a request for an evidentiary hearing and confirmed
the order, except as to $63,000 that it found (based on the
parties’ written submissions) was not connected to the
alleged offenses.
  On interlocutory appeal, the Eleventh Circuit reversed
and remanded for further consideration of whether some
kind of evidentiary hearing was warranted. See 579 F. 3d
1246 (2009). The District Court then concluded that it
should hold a hearing, but only as to “whether the re-
——————
  5An earlier version of the indictment did not include the money laun-

dering charge. In its superseding indictment, the Government also
accused Jennifer Gruenstrass, another sales representative, of trans-
porting stolen property and money laundering. Her case went to trial,
and she was acquitted. Several other sales representatives participat-
ing in the Kaleys’ activity entered guilty pleas (each to a charge of
shipping stolen goods) during the Government’s investigation.
                 Cite as: 571 U. S. ____ (2014)            5

                     Opinion of the Court

strained assets are traceable to or involved in the alleged
criminal conduct.” App. to Pet. for Cert. 43, n. 5. The
Kaleys informed the court that they no longer disputed
that issue; they wished to show only that the “case against
them is ‘baseless.’ ” Id., at 39; see App. 107 (“We are not
contesting that the assets restrained were . . . traceable to
the conduct. Our quarrel is whether that conduct consti-
tutes a crime”). Accordingly, the District Court affirmed
the restraining order, and the Kaleys took another appeal.
The Eleventh Circuit this time affirmed, holding that the
Kaleys were not entitled at a hearing on the asset freeze
“to challenge the factual foundation supporting the grand
jury’s probable cause determination[ ]”—that is, “the very
validity of the underlying indictment.” 677 F. 3d 1316,
1317 (2012).
  We granted certiorari in light of the Circuit split on the
question presented, 568 U. S. ___ (2013), and we now affirm
the Eleventh Circuit.
                               II
  This Court has twice considered claims, similar to the
Kaleys’, that the Fifth Amendment’s right to due process
and the Sixth Amendment’s right to counsel constrain the
way the federal forfeiture statute applies to assets needed
to retain an attorney. See Caplin & Drysdale, 491 U. S.
617; Monsanto, 491 U. S. 600. We begin with those rul-
ings not as mere background, but as something much
more. On the single day the Court decided both those
cases, it cast the die on this one too.
  In Caplin & Drysdale, we considered whether the Fifth
and Sixth Amendments exempt from forfeiture money that
a convicted defendant has agreed to pay his attorney. See
491 U. S., at 623–635. We conceded a factual premise of
the constitutional claim made in the case: Sometimes “a
defendant will be unable to retain the attorney of his
choice,” if he cannot use forfeitable assets. Id., at 625.
6                 KALEY v. UNITED STATES

                     Opinion of the Court

Still, we held, the defendant’s claim was “untenable.” Id.,
at 626. “A defendant has no Sixth Amendment right to
spend another person’s money” for legal fees—even if that
is the only way to hire a preferred lawyer. Ibid. Consider,
we submitted, the example of a “robbery suspect” who
wishes to “use funds he has stolen from a bank to retain
an attorney to defend him if he is apprehended.” Ibid.
That money is “not rightfully his.” Ibid. Accordingly, we
concluded, the Government does not violate the Constitu-
tion if, pursuant to the forfeiture statute, “it seizes the
robbery proceeds and refuses to permit the defendant to
use them” to pay for his lawyer. Ibid.
   And then, we confirmed in Monsanto what our “robbery
suspect” hypothetical indicated: Even prior to conviction
(or trial)—when the presumption of innocence still applies—
the Government could constitutionally use §853(e) to
freeze assets of an indicted defendant “based on a find-
ing of probable cause to believe that the property will
ultimately be proved forfeitable.” 491 U. S., at 615. In
Monsanto, too, the defendant wanted to use the property
at issue to pay a lawyer, and maintained that the Fifth
and Sixth Amendments entitled him to do so. We dis-
agreed.     We first noted that the Government may
sometimes “restrain persons where there is a finding of
probable cause to believe that the accused has committed
a serious offense.” Id., at 615–616. Given that power, we
could find “no constitutional infirmity in §853(e)’s authori-
zation of a similar restraint on [the defendant’s] property”
in order to protect “the community’s interest” in recover-
ing “ill-gotten gains.” Id., at 616. Nor did the defendant’s
interest in retaining a lawyer with the disputed assets
change the equation. Relying on Caplin & Drysdale, we
reasoned: “[I]f the Government may, post-trial, forbid the
use of forfeited assets to pay an attorney, then surely no
constitutional violation occurs when, after probable cause
is adequately established, the Government obtains an
                 Cite as: 571 U. S. ____ (2014)            7

                     Opinion of the Court

order barring a defendant from frustrating that end by
dissipating his assets prior to trial.” Ibid. So again: With
probable cause, a freeze is valid.
   The Kaleys little dispute that proposition; their argu-
ment is instead about who should have the last word as to
probable cause. A grand jury has already found probable
cause to think that the Kaleys committed the offenses
charged; that is why an indictment issued. No one doubts
that those crimes are serious enough to trigger forfeiture.
Similarly, no one contests that the assets in question
derive from, or were used in committing, the offenses. See
supra, at 5. The only question is whether the Kaleys are
constitutionally entitled to a judicial re-determination of
the conclusion the grand jury already reached: that proba-
ble cause supports this criminal prosecution (or alterna-
tively put, that the prosecution is not “baseless,” as the
Kaleys believe, supra, at 5). And that question, we think,
has a ready answer, because a fundamental and historic
commitment of our criminal justice system is to entrust
those probable cause findings to grand juries.
   This Court has often recognized the grand jury’s singu-
lar role in finding the probable cause necessary to initiate
a prosecution for a serious crime. See, e.g., Costello v.
United States, 350 U. S. 359, 362 (1956). “[A]n indictment
‘fair upon its face,’ and returned by a ‘properly constituted
grand jury,’ ” we have explained, “conclusively determines
the existence of probable cause” to believe the defendant
perpetrated the offense alleged. Gerstein v. Pugh, 420
U. S. 103, 117, n. 19 (1975) (quoting Ex parte United
States, 287 U. S. 241, 250 (1932)). And “conclusively” has
meant, case in and case out, just that. We have found no
“authority for looking into and revising the judgment of
the grand jury upon the evidence, for the purpose of de-
termining whether or not the finding was founded upon
sufficient proof.” Costello, 350 U. S., at 362–363 (quoting
United States v. Reed, 27 F. Cas. 727, 738 (No. 16,134) (CC
8                    KALEY v. UNITED STATES

                         Opinion of the Court

NDNY 1852) (Nelson, J.)). To the contrary, “the whole
history of the grand jury institution” demonstrates that “a
challenge to the reliability or competence of the evidence”
supporting a grand jury’s finding of probable cause “will
not be heard.” United States v. Williams, 504 U. S. 36, 54
(1992) (quoting Costello, 350 U. S., at 364, and Bank of
Nova Scotia v. United States, 487 U. S. 250, 261 (1988)).
The grand jury gets to say—without any review, oversight,
or second-guessing—whether probable cause exists to
think that a person committed a crime.
  And that inviolable grand jury finding, we have decided,
may do more than commence a criminal proceeding (with
all the economic, reputational, and personal harm that
entails); the determination may also serve the purpose of
immediately depriving the accused of her freedom. If the
person charged is not yet in custody, an indictment trig-
gers “issuance of an arrest warrant without further in-
quiry” into the case’s strength. Gerstein, 420 U. S., at 117,
n. 19; see Kalina v. Fletcher, 522 U. S. 118, 129 (1997).
Alternatively, if the person was arrested without a war-
rant, an indictment eliminates her Fourth Amendment
right to a prompt judicial assessment of probable cause to
support any detention. See Gerstein, 420 U. S., at 114,
117, n. 19. In either situation, this Court—relying on the
grand jury’s “historical role of protecting individuals from
unjust persecution”—has “let [that body’s] judgment sub-
stitute for that of a neutral and detached magistrate.”
Ibid. The grand jury, all on its own, may effect a pre-trial
restraint on a person’s liberty by finding probable cause to
support a criminal charge.6
——————
  6 The grand jury’s unreviewed finding similarly may play a significant

role in determining a defendant’s eligibility for release before trial
under the Bail Reform Act of 1984, 18 U. S. C. §3141 et seq. That
statute creates a rebuttable presumption that a defendant is ineligible
for bail if “there is probable cause to believe” she committed certain
serious crimes. §§3142(e)(2)–(3), (f). The Courts of Appeal have uni-
                     Cite as: 571 U. S. ____ (2014)                    9

                          Opinion of the Court

   The same result follows when, as here, an infringement
on the defendant’s property depends on a showing of prob-
able cause that she committed a crime. If judicial review
of the grand jury’s probable cause determination is not
warranted (as we have so often held) to put a defendant on
trial or place her in custody, then neither is it needed to
freeze her property. The grand jury that is good enough—
reliable enough, protective enough—to inflict those other
grave consequences through its probable cause findings
must be adequate to impose this one too. Indeed,
Monsanto already noted the absence of any reason to hold
property seizures to different rules: As described earlier,
the Court partly based its adoption of the probable cause
standard on the incongruity of subjecting an asset freeze
to any stricter requirements than apply to an arrest or
ensuing detention. See supra, at 6; 491 U. S., at 615 (“[I]t
——————
formly held that presumption to operate whenever an indictment
charges those offenses. Relying on our instruction that an indictment
returned by a proper grand jury “conclusively determines the existence
of probable cause,” the courts have denied defendants’ calls for any
judicial reconsideration of that issue. United States v. Contreras, 776
F. 2d 51, 54 (CA2 1985) (quoting Gerstein v. Pugh, 420 U. S. 103, 117,
n. 19 (1975)); see, e.g., United States v. Suppa, 799 F. 2d 115, 117–119
(CA3 1986); United States v. Vargas, 804 F. 2d 157, 162–163 (CA1
1986) (per curiam); United States v. Hurtado, 779 F. 2d 1467, 1477–
1479 (CA11 1985).
   The dissent, while conceding this point, notes that courts may con-
sider the “weight of the evidence” in deciding whether a defendant has
rebutted the presumption. See post, at 9–10, and n. 3 (opinion of
ROBERTS, C. J.). And so they may, along with a host of other factors
relating to the defendant’s dangerousness or risk of flight. See
§3142(g). But that is because the Bail Reform Act so allows—not
because (as argued here) the Constitution compels the inquiry. And
even that provision of the statute cuts against the dissent’s position,
because it enables courts to consider only an evidentiary issue different
from the probable cause determination. When it comes to whether
probable cause supports a charge—i.e., the issue here—courts making
bail determinations are stuck, as all agree, with the grand jury’s
finding.
10                   KALEY v. UNITED STATES

                          Opinion of the Court

would be odd to conclude that the Government may not
restrain property” on the showing often sufficient to “re-
strain persons”). By similar token, the probable cause
standard, once selected, should work no differently for the
single purpose of freezing assets than for all others.7 So
the longstanding, unvarying rule of criminal procedure we
have just described applies here as well: The grand jury’s
determination is conclusive.
   And indeed, the alternative rule the Kaleys seek would
have strange and destructive consequences. The Kaleys
here demand a do-over, except with a different referee.
They wish a judge to decide anew the exact question the
grand jury has already answered—whether there is prob-
able cause to think the Kaleys committed the crimes
charged. But suppose the judge performed that task and
came to the opposite conclusion. Two inconsistent findings
would then govern different aspects of one criminal pro-
ceeding: Probable cause would exist to bring the Kaleys to
trial (and, if otherwise appropriate, hold them in prison),
but not to restrain their property. And assuming the
prosecutor continued to press the charges,8 the same judge
who found probable cause lacking would preside over a
——————
  7Contrary to the dissent’s characterization, see post, at 11–12, noth-

ing in our reasoning depends on viewing one consequence of a probable
cause determination (say, detention) as “greater” than another (say, the
asset freeze here). (We suspect that would vary from case to case, with
some defendants seeing the loss of liberty as the more significant
deprivation and others the loss of a chosen lawyer.) We simply see no
reason to treat a grand jury’s probable cause determination as conclu-
sive for all other purposes (including, in some circumstances, locking up
the defendant), but not for the one at issue here.
  8A prosecutor, of course, might drop the case because of the court’s

ruling, especially if he thought that decision would bring into play an
ethical standard barring any charge “that the prosecutor knows is not
supported by probable cause.” ABA Model Rule of Professional Conduct
3.8(a) (2013). But then the court would have effectively done what we
have long held it cannot: overrule the grand jury on whether to bring a
defendant to trial. See supra, at 7–8.
                     Cite as: 571 U. S. ____ (2014)                   11

                          Opinion of the Court

trial premised on its presence. That legal dissonance, if
sustainable at all, could not but undermine the criminal
justice system’s integrity—and especially the grand jury’s
integral, constitutionally prescribed role. For in this new
world, every prosecution involving a pre-trial asset freeze
would potentially pit the judge against the grand jury as
to the case’s foundational issue.9
   The Kaleys counter (as does the dissent, post, at 7) that
apparently inconsistent findings are not really so, because
the prosecutor could have presented scantier evidence to
the judge than he previously offered the grand jury. Sup-
pose, for example, that at the judicial hearing the prosecu-
tor put on only “one witness instead of all five”; then, the
Kaleys maintain, the judge’s decision of no probable cause
would mean only that “the Government did not satisfy its
burden[ ] on that one day in time.” Tr. of Oral Arg. 12, 18;
see Reply Brief 11–12. But we do not think that hypothet-
ical solves the problem. As an initial matter, it does not
foreclose a different fact pattern: A judge could hear the
exact same evidence as the grand jury, yet respond to it
differently, thus rendering what even the Kaleys must
concede is a contradictory finding. And when the Kaleys’
hypothetical is true, just what does it show? Consider that
the prosecutor in their example has left home some of the
witnesses he took to the grand jury—presumably because,
as we later discuss, he does not yet wish to reveal their
identities or likely testimony. See infra, at 14–15. The
——————
  9 The dissent argues that the same is true when a judge hears evi-

dence on whether frozen assets are traceable to a crime, because that
allegation also appears in the indictment. See post, at 6–7; supra, at 3,
and n. 3. But the tracing of assets is a technical matter far removed
from the grand jury’s core competence and traditional function—to
determine whether there is probable cause to think the defendant
committed a crime. And a judge’s finding that assets are not traceable
to the crime charged in no way casts doubt on the prosecution itself. So
that determination does not similarly undermine the grand jury or
create internal contradictions within the criminal justice system.
12                    KALEY v. UNITED STATES

                          Opinion of the Court

judge’s ruling of no probable cause therefore would not
mean that the grand jury was wrong: As the Kaleys con-
cede, the grand jury could have heard more than enough
evidence to find probable cause that they committed the
crimes charged. The Kaleys would win at the later hear-
ing despite, not because of, the case’s true merits. And we
would then see still less reason for a judge to topple the
grand jury’s (better supported) finding of probable cause.10
  Our reasoning so far is straightforward. We held in
Monsanto that the probable cause standard governs the
pre-trial seizure of forfeitable assets, even when they are
needed to hire a lawyer. And we have repeatedly affirmed
a corollary of that standard: A defendant has no right to
judicial review of a grand jury's determination of probable
cause to think a defendant committed a crime. In combi-
nation, those settled propositions signal defeat for the
Kaleys because, in contesting the seizure of their property,
they seek only to relitigate such a grand jury finding.
                            III
   The Kaleys would have us undertake a different analy-
sis, which they contend would lead to a different conclu-
sion. They urge us to apply the balancing test of Mathews
v. Eldridge, 424 U. S. 319 (1976), to assess whether they
have received a constitutionally sufficient opportunity to
challenge the seizure of their assets. See Brief for Peti-
tioners 32–64. Under that three-pronged test (reordered
——————
  10 The dissent claims as well that the hearing the Kaleys seek “would

not be mere relitigation” of the grand jury’s decision because they could
now “tell their side of the story.” Post, at 8. But the same could be said
of an adversarial hearing on an indictment’s validity, which everyone
agrees is impermissible because it “look[s] into and revise[s]” the grand
jury’s judgment. See ibid. (quoting Costello v. United States, 350 U. S.
359, 362 (1956)). The lesson of our precedents, as described above, is
that a grand jury’s finding is “conclusive”—and thus precludes subse-
quent proceedings on the same matter—even though not arising from
adversarial testing. See supra, at 7–8; see also infra, at 17–18.
                  Cite as: 571 U. S. ____ (2014)           13

                      Opinion of the Court

here for expositional purposes), a court must weigh (1) the
burdens that a requested procedure would impose on the
Government against (2) the private interest at stake, as
viewed alongside (3) “the risk of an erroneous deprivation”
of that interest without the procedure and “the probable
value, if any, of [the] additional . . . procedural safe-
guard[ ].” Mathews, 424 U. S., at 335. Stressing the
importance of their interest in retaining chosen counsel,
the Kaleys argue that the Mathews balance tilts hard
in their favor. It thus overrides—or so the Kaleys claim—
all we have previously held about the finality of grand
jury findings, entitling them to an evidentiary hearing be-
fore a judge to contest the probable cause underlying the
indictment.
   The Government battles with the Kaleys over whether
Mathews has any application to this case. This Court
devised the test, the Government notes, in an administra-
tive setting—to decide whether a Social Security recipient
was entitled to a hearing before her benefits were termi-
nated. And although the Court has since employed the
approach in other contexts, the Government reads Medina
v. California, 505 U. S. 437 (1992), as foreclosing its use
here. In that case, we held that “the Mathews balancing
test does not provide the appropriate framework for as-
sessing the validity of state procedural rules which . . . are
part of the criminal process,” reasoning that because the
“Bill of Rights speaks in explicit terms to many aspects of
criminal procedure,” the Due Process Clause “has limited
operation” in the field. Id., at 443. That settles that,
asserts the Government. See Brief for United States 18.
But the Kaleys argue that Medina addressed a State’s
procedural rule and relied on federalism principles not
implicated here. Further, they claim that Medina con-
cerned a criminal proceeding proper, not a collateral ac-
tion seizing property. See Reply Brief 1–5. As to that sort
of action, the Kaleys contend, Mathews should govern.
14               KALEY v. UNITED STATES

                     Opinion of the Court

   We decline to address those arguments, or to define the
respective reach of Mathews and Medina, because we need
not do so. Even if Mathews applied here—even if, that is,
its balancing inquiry were capable of trumping this
Court’s repeated admonitions that the grand jury’s word is
conclusive—the Kaleys still would not be entitled to the
hearing they seek. That is because the Mathews test tips
against them, and so only reinforces what we have already
said. As we will explain, the problem for the Kaleys comes
from Mathews’ prescribed inquiry into the requested
procedure’s usefulness in correcting erroneous depriva-
tions of their private interest. In light of Monsanto’s
holding that a seizure of the Kaleys’ property is erroneous
only if unsupported by probable cause, the added proce-
dure demanded here is not sufficiently likely to make any
difference.
   To begin the Mathews analysis, the Government has a
substantial interest in freezing potentially forfeitable
assets without an evidentiary hearing about the probable
cause underlying criminal charges. At the least, such an
adversarial proceeding—think of it as a pre-trial mini-trial
(or maybe a pre-trial not-so-mini-trial)—could consume
significant prosecutorial time and resources. The hearing
presumably would rehearse the case’s merits, including
the Government’s theory and supporting evidence. And
the Government also might have to litigate a range of
ancillary questions relating to the conduct of the hearing
itself (for example, could the Kaleys subpoena witnesses or
exclude certain evidence?).
   Still more seriously, requiring a proceeding of that kind
could undermine the Government’s ability either to obtain
a conviction or to preserve forfeitable property. To ensure
a favorable result at the hearing, the Government could
choose to disclose all its witnesses and other evidence.
But that would give the defendant knowledge of the Gov-
ernment’s case and strategy well before the rules of crimi-
                     Cite as: 571 U. S. ____ (2014)                    15

                          Opinion of the Court

nal procedure—or principles of due process, see, e.g.,
Brady v. Maryland, 373 U. S. 83 (1963)—would otherwise
require. See Fed. Rules Crim. Proc. 26.2(a), 16(a)(2);
Weatherford v. Bursey, 429 U. S. 545, 559–561 (1977)
(“There is no general constitutional right to discovery in a
criminal case”). And sometimes (particularly in organized
crime and drug trafficking prosecutions, in which forfeit-
ure questions often arise), that sneak preview might not
just aid the defendant’s preparations but also facilitate
witness tampering or jeopardize witness safety. Alterna-
tively, to ensure the success of its prosecution, the Gov-
ernment could hold back some of its evidence at the hear-
ing or give up on the pre-trial seizure entirely. But if the
Government took that tack, it would diminish the likeli-
hood of ultimately recovering stolen assets to which the
public is entitled.11 So any defense counsel worth his
salt—whatever the merits of his case—would put the
prosecutor to a choice: “Protect your forfeiture by provid-
ing discovery” or “protect your conviction by surrendering
the assets.”12 It is small wonder that the Government
——————
  11 The  dissent says not to worry—the Government can obtain the
assets after conviction by using 21 U. S. C. §853(c)’s “relation-back”
provision. See post, at 15. That provision is intended to aid the Gov-
ernment in recovering funds transferred to a third party—here, the
Kaleys’ lawyer—subsequent to the crime. But forfeiture applies only to
specific assets, so in the likely event that the third party has spent the
money, the Government must resort to a State’s equitable remedies—
which may or may not even be available—to force him to disgorge an
equivalent amount. See Tr. of Oral Arg. 48–49. And indeed, if the
Government could easily recover such monies, then few lawyers would
agree to represent defendants like the Kaleys, and the dissent’s pro-
posed holding would be for naught.
  12 Compare Cassella, Criminal Forfeiture Procedure, 32 Am. J. Crim.

L. 55, 63 (2004) (explaining that “defendants tend to demand the
hearing . . . to afford defense counsel an early opportunity to discover
the nature of the Government’s criminal case and to cross-examine
some of the Government’s witnesses”) with May, Attorney Fees and
Government Forfeiture, 34 Champion 20, 23 (Apr. 2010) (advising that
16                    KALEY v. UNITED STATES

                           Opinion of the Court

wants to avoid that lose-lose dilemma.
  For their part, however, defendants like the Kaleys have
a vital interest at stake: the constitutional right to retain
counsel of their own choosing. See Wheat v. United States,
486 U. S. 153, 159 (1988) (describing the scope of, and
various limits on, that right). This Court has recently
described that right, separate and apart from the guaran-
tee to effective representation, as “the root meaning” of the
Sixth Amendment. United States v. Gonzalez-Lopez, 548
U. S. 140, 147–148 (2006); cf. Powell v. Alabama, 287 U. S.
45, 53 (1932) (“It is hardly necessary to say that, the right
to counsel being conceded, a defendant should be afforded
a fair opportunity to secure counsel of his own choice”).13
Indeed, we have held that the wrongful deprivation of
choice of counsel is “structural error,” immune from review
for harmlessness, because it “pervades the entire trial.”
Gonzalez-Lopez, 548 U. S., at 150. Different lawyers do all
kinds of things differently, sometimes “affect[ing] whether
and on what terms the defendant . . . plea bargains, or
decides instead to go to trial”—and if the latter, possibly
affecting whether she gets convicted or what sentence she
receives. Ibid. So for defendants like the Kaleys, having

——————
“[e]ven if defense counsel cannot prevail on the facts or the law, he may
be able to prevail anyway” because “[s]ometimes the government will
decide to give up its restraint on a piece of property rather than engage
in litigation that will result in early discovery”).
   13 Still, a restraint on assets could not deprive the Kaleys of represen-

tation sufficient to ensure fair proceedings. The Sixth Amendment
would require the appointment of effective counsel if the Kaleys were
unable to hire a lawyer. See Strickland v. Washington, 466 U. S. 668
(1984); Gideon v. Wainwright, 372 U. S. 335 (1963). The vast majority
of criminal defendants proceed with appointed counsel. And the Court
has never thought, as the dissent suggests today, that doing so risks
the “fundamental fairness of the actual trial.” Post, at 12; see post, at
17–18. If it does, the right way to start correcting the problem is not by
adopting the dissent’s position, but by ensuring that the right to effec-
tive counsel is fully vindicated.
                  Cite as: 571 U. S. ____ (2014)           17

                      Opinion of the Court

the ability to retain the “counsel [they] believe[ ] to be
best”—and who might in fact be superior to any existing
alternatives—matters profoundly. Id., at 146.
   And yet Monsanto held, crucially for the last part of our
Mathews analysis, that an asset freeze depriving a defend-
ant of that interest is erroneous only when unsupported
by a finding of probable cause. Recall that Monsanto
considered a case just like this one, where the defendant
wanted to use his property to pay his preferred lawyer.
He urged the Court to hold that the Government could
seize assets needed for that purpose only after conviction.
But we instead decided that the Government could act
“after probable cause [that the assets are forfeitable] is
adequately established.” 491 U. S., at 616. And that
means in a case like this one—where the assets’ connec-
tion to the allegedly illegal conduct is not in dispute, see
supra, at 5—that a pre-trial seizure is wrongful only when
there is no probable cause to believe the defendants com-
mitted the crimes charged. Or to put the same point
differently, such a freeze is erroneous—notwithstanding
the weighty burden it imposes on the defendants’ ability to
hire a chosen lawyer—only when the grand jury should
never have issued the indictment.
   The Mathews test’s remaining prong—critical when the
governmental and private interests both have weight—
thus boils down to the “probable value, if any,” of a judicial
hearing in uncovering mistaken grand jury findings of
probable cause. 424 U. S., at 335. The Kaleys (and the
dissent) contend that such proceedings will serve an im-
portant remedial function because grand juries hear only a
“one-sided presentation[ ]” of evidence. Brief for Petition-
ers 57; see post, at 16. And that argument rests on a
generally sound premise: that the adversarial process
leads to better, more accurate decision-making. But in
this context—when the legal standard is merely probable
cause and the grand jury has already made that finding—
18                KALEY v. UNITED STATES

                      Opinion of the Court

both our precedents and other courts’ experience indicate
that a full-dress hearing will provide little benefit.
   This Court has repeatedly declined to require the use of
adversarial procedures to make probable cause determina-
tions. Probable cause, we have often told litigants, is not a
high bar: It requires only the “kind of ‘fair probability’ on
which ‘reasonable and prudent [people,] not legal techni-
cians, act.’ ” Florida v. Harris, 568 U. S. __, __ (2013) (slip
op., at 5) (quoting Illinois v. Gates, 462 U. S. 213, 231, 238
(1983)); see Gerstein, 420 U. S., at 121 (contrasting proba-
ble cause to reasonable-doubt and preponderance stand-
ards). That is why a grand jury’s finding of probable cause
to think that a person committed a crime “can be [made]
reliably without an adversary hearing,” id., at 120; it is
and “has always been thought sufficient to hear only the
prosecutor’s side,” United States v. Williams, 504 U. S. 36,
51 (1992). So, for example, we have held the “confronta-
tion and cross-examination” of witnesses unnecessary in a
grand jury proceeding. Gerstein, 420 U. S., at 121–122.
Similarly, we have declined to require the presentation of
exculpatory evidence, see Williams, 504 U. S., at 51, and
we have allowed the introduction of hearsay alone, see
Costello, 350 U. S., at 362–364. On each occasion, we
relied on the same reasoning, stemming from our recogni-
tion that probable cause served only a gateway function:
Given the relatively undemanding “nature of the determi-
nation,” the value of requiring any additional “formalities
and safeguards” would “[i]n most cases . . . be too slight.”
Gerstein, 420 U. S., at 121–122.
   We can come out no differently here. The probable
cause determinations the Kaleys contest are simply those
underlying the charges in the indictment. No doubt the
Kaleys could seek to poke holes in the evidence the Gov-
ernment offered the grand jury to support those allega-
tions. No doubt, too, the Kaleys could present evidence of
their own, which might cast the Government’s in a differ-
                 Cite as: 571 U. S. ____ (2014)           19

                     Opinion of the Court

ent light. (Presumably, the Kaleys would try in those two
ways to show that they did not steal, but instead lawfully
obtained the medical devices they later resold. See supra,
at 4.) Our criminal justice system of course relies on such
contestation at trial when the question becomes whether a
defendant is guilty beyond peradventure. But as we have
held before, an adversarial process is far less useful to the
threshold finding of probable cause, which determines
only whether adequate grounds exist to proceed to trial
and reach that question. The probable cause decision, by
its nature, is hard to undermine, and still harder to re-
verse. So the likelihood that a judge holding an eviden-
tiary hearing will repudiate the grand jury’s decision
strikes us, once more, as “too slight” to support a constitu-
tional requirement. Gerstein, 420 U. S., at 122.
   The evidence from other courts corroborates that view,
over and over and over again. In the past two decades, the
courts in several Circuits have routinely held the kind of
hearing the Kaleys seek. See supra, at 3, and n. 4. Yet
neither the Kaleys nor their amici (mostly lawyers’ associ-
ations) have found a single case in which a judge found an
absence of probable cause to believe that an indicted de-
fendant committed the crime charged. One amicus cites
25 reported cases involving pre-trial hearings on asset
freezes. See Brief for New York Council of Defense Law-
yers 4, n. 2. In 24 of those, the defendant lost outright.
The last involved a not-yet-indicted defendant (so no
grand jury finding); there, the District Court’s ruling for
him was reversed on appeal. See Tr. of Oral Arg. 15, 36.
To be sure, a kind of selection bias might affect those
statistics: Perhaps a prosecutor with a very weak case
would choose to abandon an asset freeze rather than face a
difficult hearing. See id., at 16, 37. But the Kaleys and
their amici have also failed to offer any anecdotes of that
kind; and we suspect that the far more common reason a
prosecutor relinquishes a freeze is just to avoid premature
20                   KALEY v. UNITED STATES

                         Opinion of the Court

discovery. See supra, at 14–15. So experience, as far as
anyone has discerned it, cuts against the Kaleys: It con-
firms that even under Mathews, they have no right to
revisit the grand jury’s finding.14
                             IV
   When we decided Monsanto, we effectively resolved this
case too. If the question in a pre-trial forfeiture case is
whether there is probable cause to think the defendant
committed the crime alleged, then the answer is: whatever
the grand jury decides. And even if we test that proposi-
tion by applying Mathews, we arrive at the same place: In
considering such findings of probable cause, we have never
thought the value of enhanced evidentiary procedures
worth their costs. Congress of course may strike its own
balance and give defendants like the Kaleys the kind of
hearing they want. Indeed, Congress could disapprove of
Monsanto itself and hold pre-trial seizures of property to a
higher standard than probable cause. But the Due Pro-
——————
  14 As against all this—all we have formerly held and all other courts

have actually found—the dissent cites nothing: not a single decision of
ours suggesting, nor a single decision of a lower court demonstrating,
that formal, adversarial procedures are at all likely to correct any
grand jury errors. The dissent argues only that a hearing will have
“probable value” for the Kaleys because “the deprivation of [their]
right” to chosen counsel, once accomplished, is “effectively permanent.”
Post, at 16. But that argument confuses two different parts of the
Mathews inquiry. The dissent’s point well underscores the importance
of the Kaleys’ interest: As we have readily acknowledged, if the grand
jury made a mistake, the Kaleys have suffered a serious injury, which
cannot later be corrected. See supra, at 16–17. (We note, though, that
the dissent, in asserting that injury’s uniqueness, understates the
losses that always attend a mistaken indictment, which no ultimate
verdict can erase.) But the dissent’s argument about what is at stake
for the Kaleys says nothing about the crucial, last prong of Mathews,
which asks whether and to what extent the adversarial procedures they
request will in fact correct any grand jury errors. That part of the
analysis is what requires our decision, and the dissent’s view that the
Government overreached in this particular case cannot overcome it.
                 Cite as: 571 U. S. ____ (2014)          21

                     Opinion of the Court

cess Clause, even when combined with a defendant’s Sixth
Amendment interests, does not command those results.
Accordingly, the Kaleys cannot challenge the grand jury’s
conclusion that probable cause supports the charges
against them. The grand jury gets the final word.
  We therefore affirm the judgment of the Eleventh Cir-
cuit and remand the case for further proceedings con-
sistent with this opinion.
                                           It is so ordered.
                 Cite as: 571 U. S. ____ (2014)            1

                   ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 12–464
                         _________________


  KERRI L. KALEY, ET VIR, PETITIONERS v. UNITED 

                     STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                      [February 25, 2014]


  CHIEF JUSTICE ROBERTS, with whom JUSTICE BREYER
and JUSTICE SOTOMAYOR join, dissenting.
  An individual facing serious criminal charges brought
by the United States has little but the Constitution and
his attorney standing between him and prison. He might
readily give all he owns to defend himself.
  We have held, however, that the Government may
effectively remove a defendant’s primary weapon of
defense—the attorney he selects and trusts—by freezing
assets he needs to pay his lawyer. That ruling is not at
issue. But today the Court goes further, holding that a
defendant may be hobbled in this way without an oppor-
tunity to challenge the Government’s decision to freeze
those needed assets. I cannot subscribe to that holding
and respectfully dissent.
                              I
  The facts of this case are important. They highlight the
significance to a defendant of being able to hire his counsel
of choice, and the potential for unfairness inherent in
giving the prosecutor the discretion to take that right
away. Kerri Kaley worked as a sales representative for a
Johnson & Johnson subsidiary, selling prescription medi-
cal devices. Kaley and other sales representatives occa-
sionally obtained outmoded or surplus devices from staff
2                 KALEY v. UNITED STATES

                   ROBERTS, C. J., dissenting

members at the medical facilities they served, when, for
example, those devices were no longer needed because
they had been superseded by newer models. Kaley sold
the unwanted devices to a Florida company, dividing the
proceeds among the sales representatives.
   Kaley learned in January 2005 that a federal grand jury
was investigating those activities as a conspiracy to sell
stolen prescription medical devices. Kaley and her hus-
band (who allegedly helped ship the products to Florida)
retained counsel, who immediately set to work preparing
their defense against any impending charges. Counsel
regularly discussed the investigation with the Kaleys,
helped review documents demanded by the grand jury,
and met with prosecutors in an attempt to ward off an
indictment. Nonetheless preparing for the worst, the
Kaleys applied for a $500,000 equity line of credit on their
home to pay estimated legal fees associated with a trial.
They used that money to purchase a $500,000 certificate of
deposit, which they set aside until it would be needed to
pay their attorneys for the trial.
   In February 2007, the grand jury returned a seven-
count indictment charging the Kaleys and another sales
representative, Jennifer Gruenstrass, with violations of
federal law. The indictment alleged that a “money judg-
ment” of over $2 million and the $500,000 certificate of
deposit were subject to forfeiture under 18 U. S. C.
§981(a)(1)(C) because those assets constituted “proceeds”
of the alleged crimes. Armed with this indictment, the
prosecution obtained an ex parte order pursuant to 21
U. S. C. §853(e), thereby freezing all of the Kaleys’ assets
listed in the indictment, including the certificate of deposit
set aside for legal fees. The Government did not seek to
freeze any of Gruenstrass’s assets.
   The Kaleys moved to vacate the order, requesting a
hearing at which they could argue that there was no prob-
able cause to believe their assets were forfeitable, because
                  Cite as: 571 U. S. ____ (2014)             3

                    ROBERTS, C. J., dissenting

their alleged conduct was not criminal. They argued they
were entitled to such a hearing because the restraining
order targeted funds they needed and had set aside to
retain for trial the same counsel who had been preparing
their defense for two years. And they contended that the
prosecution was baseless because the Government could
not identify anyone who claimed ownership of the medical
devices alleged to have been “stolen.” During a telephone
conference with a Magistrate Judge on the motion, the
prosecution conceded that it had been able to trace only
$140,000 in allegedly criminal proceeds to the Kaleys,
which led the Magistrate Judge to question the lawfulness
of restraining the listed assets.
   Just two business days after that conference, the Gov-
ernment obtained a superseding indictment that added a
count of conspiracy to commit money laundering under 18
U. S. C. §1956(h). Adding that charge enabled the Gov-
ernment to proceed under a much broader forfeiture provi-
sion than the one in the original indictment. While the
civil forfeiture provision in §981(a)(1)(C) authorized forfeit-
ure of property that “constitutes or is derived from pro-
ceeds traceable to” a qualifying criminal violation, the
criminal forfeiture provision now invoked by the Govern-
ment—§982(a)(1)—authorizes forfeiture of property “in-
volved in” a qualifying offense, or “any property traceable
to such property.” The superseding indictment alleged
that a sum of more than $2 million, the certificate of de-
posit reserved to pay legal expenses, and now the Kaleys’
home were subject to forfeiture. And again, the Govern-
ment sought an order freezing substantially all those
assets.
   The Kaleys objected, repeating the arguments they had
previously raised, and also contending that the prosecu-
tors were being vindictive in adding the money laundering
charge and seeking broader forfeiture. The District Court
nonetheless entered the broader order requested by the
4                 KALEY v. UNITED STATES

                   ROBERTS, C. J., dissenting

Government, and the restraint on the Kaleys’ assets re-
mains in place.
  While the Kaleys’ appeal from that denial was pending,
the Government proceeded to trial separately against
their codefendant Gruenstrass. As the Government had
not sought to freeze Gruenstrass’s assets, she was repre-
sented by her chosen counsel. Her counsel argued that the
Government was pitching a fraud without a victim, be-
cause no Government witness took the stand to claim
ownership of the allegedly stolen devices. The jury acquit-
ted Gruenstrass on all charges in less than three hours—a
good omen for the Kaleys and their counsel as they pre-
pared for their own trial.
                              II
   The issues at stake here implicate fundamental consti-
tutional principles. The Sixth Amendment provides that
“[i]n all criminal prosecutions, the accused shall enjoy the
right . . . to have the Assistance of Counsel for his de-
fence.” In many ways, this is the most precious right a
defendant has, because it is his attorney who will fight for
the other rights the defendant enjoys. United States v.
Cronic, 466 U. S. 648, 653–654 (1984). And more than 80
years ago, we found it “hardly necessary to say that, the
right to counsel being conceded, a defendant should be
afforded a fair opportunity to secure counsel of his own
choice.” Powell v. Alabama, 287 U. S. 45, 53 (1932).
   Indeed, we recently called the “right to select counsel of
one’s choice . . . . the root meaning of the constitutional
guarantee” of the Sixth Amendment. United States v.
Gonzalez-Lopez, 548 U. S. 140, 147–148 (2006). The
Amendment requires “that a particular guarantee of fair-
ness be provided—to wit, that the accused be defended
by the counsel he believes to be best.” Id., at 146. An
individual’s right to counsel of choice is violated “whenever
the defendant’s choice is wrongfully denied,” and such
                     Cite as: 571 U. S. ____ (2014)                    5

                       ROBERTS, C. J., dissenting

error “pervades the entire trial.” Id., at 150. A violation of
this right is therefore a “structural error,” ibid.; that
is, one of the very few kinds of errors that “undermine
the fairness of a criminal proceeding as a whole.” United
States v. Davila, 569 U. S. ___, ___ (2013) (slip op., at 12).
   It is of course true that the right to counsel of choice is
(like most rights) not absolute. A defendant has no right
to choose counsel he cannot afford, counsel who is not
a member of the bar, or counsel with an impermissible
conflict of interest. Wheat v. United States, 486 U. S. 153,
159 (1988). And a district court need not always shuffle
its calendar to accommodate a defendant’s preferred coun-
sel if it has legitimate reasons not to do so. Morris v.
Slappy, 461 U. S. 1, 11–12 (1983). But none of those
limitations is imposed at the unreviewable discretion of a
prosecutor—the party who wants the defendant to lose at
trial.
   This Court has held that the prosecution may freeze
assets a defendant needs to retain his counsel of choice
upon “a finding of probable cause to believe that the assets
are forfeitable.” United States v. Monsanto, 491 U. S. 600,
615 (1989). The Kaleys do not challenge that holding
here. But the Court in Monsanto acknowledged and re-
served the crucial question whether a defendant had the
right to be heard before the Government could take such
action. Id., at 615, n. 10.1
   There was good reason for that caution. The possibility
that a prosecutor could elect to hamstring his target by
preventing him from paying his counsel of choice raises
substantial concerns about the fairness of the entire pro-
ceeding. “A fair trial in a fair tribunal is a basic require-
——————
  1 Because the District Court in Monsanto had imposed the restraining

order after an “extensive, 4-day hearing on the question of probable
cause,” it was “pointless” for this Court to decide whether a hearing was
required to “adequately establish[ ]” probable cause. 491 U. S., at 615,
n. 10, 616.
6                KALEY v. UNITED STATES

                   ROBERTS, C. J., dissenting

ment of due process.” In re Murchison, 349 U. S. 133, 136
(1955). Issues concerning the denial of counsel of choice
implicate the overall fairness of the trial because they
“bear[ ] directly on the ‘framework within which the trial
proceeds.’ ” Gonzalez-Lopez, supra, at 150 (quoting Arizona
v. Fulminante, 499 U. S. 279, 310 (1991)).
                             III
   Notwithstanding the substantial constitutional issues at
stake, the majority believes that syllogistic-type reasoning
effectively resolves this case. Ante, at 12. The majority’s
reasoning goes like this: First, to freeze assets prior to
trial, the Government must show probable cause to believe
that a defendant has committed an offense giving rise to
forfeiture. Second, grand jury determinations of probable
cause are nonreviewable. Therefore, the Kaleys cannot
“relitigate [the] grand jury finding” of probable cause to
avoid a pretrial restraint of assets they need to retain
their counsel of choice. Ibid. I do not view the matter as
nearly so “straightforward,” and neither did the multiple
Courts of Appeals since Monsanto that have granted
defendants the type of hearing the Kaleys request. See
ante, at 3, n. 4.
   To begin with, the majority’s conclusion is wrong on its
own terms. To freeze assets prior to trial, the Government
must show probable cause to believe both that (1) a de-
fendant has committed an offense giving rise to forfeiture
and (2) the targeted assets have the requisite connection
to the alleged criminal conduct. 21 U. S. C. §853(e)(1)(A).
The Solicitor General concedes—and all Courts of Appeals
to have considered the issue have held—that “defendants
are entitled to show that the assets that are restrained are
not actually the proceeds of the charged criminal offense,”
Tr. of Oral Arg. 45; that is, that the second prong of the
required showing is not satisfied. But by listing prop-
erty in the indictment and alleging that it is subject to
                     Cite as: 571 U. S. ____ (2014)                     7

                       ROBERTS, C. J., dissenting

forfeiture—as required to restrain assets before trial under
§853(e)(1)(A)—the grand jury found probable cause to
believe those assets were linked to the charged offenses,
just as it found probable cause to believe the Kaleys com-
mitted the underlying crimes. App. 60–61 (separate in-
dictment section alleging criminal forfeiture, including of
the certificate of deposit); see United States v. Jones, 160
F. 3d 641, 645 (CA10 1998); United States v. Monsanto,
924 F. 2d 1186, 1197 (CA2 1991) (en banc); Dept. of Jus-
tice, Asset Forfeiture Policy Manual 128 (2013) (“That the
indictment alleges that property is subject to forfeiture
indicates that the grand jury has made a probable cause
determination.”). Neither the Government nor the major-
ity gives any reason why the District Court may reconsider
the grand jury’s probable cause finding as to traceability—
and in fact constitutionally must, if asked—but may not do
so as to the underlying charged offenses.2
   In any event, the hearing the Kaleys seek would not be
mere relitigation of the grand jury proceedings. At that
hearing, the District Court would consider the merits of
the prosecution to determine whether there is probable
cause to believe the Kaleys’ assets are forfeitable, not to
determine whether the Kaleys may be tried at all. If the
judge agrees with the Kaleys, he will merely hold that the
Government has not met its burden at that hearing to
justify freezing the assets the Kaleys need to pay their
attorneys. The Government may proceed with the prose-

——————
   2 The majority’s only response is to characterize the grand jury’s

finding of traceability as merely a “technical matter.” Ante, at 11, n. 9.
But the indictment draws no distinction between the grand jury’s
finding of probable cause to believe that the Kaleys committed a crime
and its finding of probable cause to believe that certain assets are
traceable to that crime. Both showings must be made to justify a
pretrial asset restraint under Monsanto, and there is nothing in that
case or the indictment that justifies treating one grand jury finding
differently than the other.
8                KALEY v. UNITED STATES

                   ROBERTS, C. J., dissenting

cution, but the Kaleys will have their chosen counsel at
their side.
  Even though the probable cause standard applies at
both the indictment stage and the pretrial asset restraint
hearing, the judge’s determination will be based on differ-
ent evidence than that previously presented to the grand
jury. For its part, the Government may choose to put on
more or less evidence at the hearing than it did before
the grand jury. And of course the Kaleys would have the
opportunity to tell their side of the story—something the
grand jury never hears. See United States v. Williams,
504 U. S. 36, 51–52 (1992). Here, much of what the
Kaleys want to present comes from Gruenstrass’s trial—
evidence that the grand jury obviously could not have
considered. So even if the judge determined that probable
cause to justify the pretrial asset restraint had not been
adequately established, that determination would not in
any way amount to “looking into and revising the judg-
ment of the grand jury upon the evidence, for the purpose
of determining whether or not the finding was founded
upon sufficient proof.” Ante, at 7 (quoting Costello v.
United States, 350 U. S. 359, 362–363 (1956) (internal
quotation marks omitted)). The judge’s decision based
on the evidence presented at the hearing would have no
necessary legal or logical consequence for the underlying
prosecution because it would be based on different evi-
dence and used for a different purpose.
  The majority warns that allowing a judge to consider
the underlying merits of the prosecution for purposes of
determining whether a defendant’s assets may be re-
strained pretrial could create “legal dissonance” with the
grand jury’s indictment, which “could not but undermine
the criminal justice system’s integrity.” Ante, at 10–11.
But as explained, such a judicial finding based on different
evidence with both sides present would not contradict the
grand jury’s probable cause finding based on what was
                     Cite as: 571 U. S. ____ (2014)                   9

                       ROBERTS, C. J., dissenting

before it. That finding would still suffice to accomplish its
purpose—to call for a trial on the merits of the charges.
Rather than creating “dissonance,” the traditional roles of
the principal actors in our justice system would remain
respected: The grand jury decides whether a defendant
should be required to stand trial, the judge decides pre-
trial matters and how the trial should proceed, and the
jury decides whether the defendant is guilty of the crime.
   Indeed, in the bail context—the pretrial determination
that is perhaps the closest analogue to the pretrial re-
straint of assets at issue here—we allow judicial inquiries
into the underlying merits of the indicted charges, without
concern about intruding into the province of the grand
jury. An indictment charging sufficiently serious crimes
gives rise to a rebuttable presumption that a defend-
ant is not eligible for pretrial release. See 18 U. S. C.
§§3142(e)(3) and (f). Such a defendant is nonetheless
entitled to an evidentiary hearing at which he may contest
(among other things) “the weight of the evidence against”
him, §3142(g)(2). Yet no one would say that the district
court encroached on the grand jury’s role if the court de-
termined that it would not authorize pretrial detention
because of the weakness of the prosecution’s case. See,
e.g., United States v. Hurtado, 779 F. 2d 1467, 1479–1480
(CA11 1985) (recognizing that in considering the “weight
of the evidence” to decide whether the presumption is
rebutted, “it may well be necessary to open up the issue of
probable cause since that too is a question of evidentiary
weight”). That makes sense, because the district court has
considered the underlying merits of the charges based on
different information and for a different purpose than the
grand jury did. Such a defendant would be granted pre-
trial release, but would still have to show up for trial.3
——————
  3 The majority cites cases in which courts have correctly rejected re-

quests for a judicial redetermination of the grand jury’s probable cause
10                    KALEY v. UNITED STATES

                       ROBERTS, C. J., dissenting

  In any event, few things could do more to “undermine
the criminal justice system’s integrity,” ante, at 11, than to
allow the Government to initiate a prosecution and then,
at its option, disarm its presumptively innocent opponent
by depriving him of his counsel of choice—without even an
opportunity to be heard. That is the result of the Court’s
decision in this case, and it is fundamentally at odds with
our constitutional tradition and basic notions of fair play.
                            IV
  The majority is no more persuasive in applying the due
process balancing test set forth in Mathews v. Eldridge,
424 U. S. 319 (1976).4 As an initial matter, the majority
——————
finding for purposes of determining whether the rebuttable presumption
of pretrial detention is triggered. See ante, at 8–9, n. 6. But those
cases do not question the judge’s authority to consider the underlying
merits of the Government’s case (including what the grand jury has
alleged in the indictment) for purposes of determining whether that
presumption has been rebutted. E.g., United States v. Dominguez, 783
F. 2d 702, 706 (CA7 1986) (“evidence probative of guilt is admitted at
a detention hearing only to support or challenge the weight of the gov-
ernment’s case against the defendant”); see also United States v. Jones,
583 F. Supp. 2d 513, 517 (SDNY 2008) (releasing a defendant pretrial
after determining that “the weight of the evidence now overcomes the
presumption of detention”). The majority notes that this inquiry in the
bail context is authorized by statute, but that does not alter the crucial
point: Where the prosecutor seeks to use the indictment to impose
another significant pretrial consequence on a defendant, judges are
allowed to inquire into the underlying merits of the prosecution (includ-
ing the very same matters the grand jury has considered) as part of the
inquiry into whether that consequence is justified, and that has not
resulted in “dissonance” or the undermining of the grand jury’s role.
   4 Under our due process precedents, it is clear that the Mathews test

applies in this case, rather than the inquiry set forth in Medina v.
California, 505 U. S. 437 (1992). We held in Medina that Mathews is
inapplicable when “assessing the validity of state procedural rules” that
“are part of the criminal process.” Id., at 443. We have therefore
applied Medina rather than Mathews only when considering such due
process challenges, including, for example, the allocation of burdens of
proof or what type of evidence may be admitted. See, e.g., id., at 443–
                     Cite as: 571 U. S. ____ (2014)                  11

                       ROBERTS, C. J., dissenting

gives short shrift to the Kaleys’ interests at stake. “The
presumption of innocence, although not articulated in the
Constitution, is a basic component of a fair trial under our
system of criminal justice.” Estelle v. Williams, 425 U. S.
501, 503 (1976). Whatever serious crimes the grand jury
alleges the Kaleys committed, they are presumptively
innocent of those charges until final judgment. Their right
to vindicate that presumption by choosing the advocate
they believe will best defend them is, as explained, at the
very core of the Sixth Amendment.
  I suspect that, for the Kaleys, that right could hardly be
more precious than it is now. In addition to potentially
losing the property the Government has already frozen—
including their home—the Kaleys face maximum prison
terms of five years (18 U. S. C. §371), ten years (§2314),
and 20 years (§1956(h)) for the charges in the superseding
indictment. The indictment means they must stand trial
on those charges. But the Kaleys plainly have an urgent
interest in having their chosen counsel—who has worked
with them since the grand jury’s investigation began, two
years before the indictment—mount their best possible
defense at trial.
  The majority alludes to our cases recognizing that in-
dictments may result in the temporary deprivation of a
defendant’s liberty without judicial review, and suggests
that indictments therefore must also be “good enough” to
deprive a defendant of property without judicial review.
Ante, at 9–10. Even if this greater-includes-the-lesser
——————
446 (burden of proving incompetence to stand trial); Patterson v. New
York, 432 U. S. 197, 202 (1977) (burden of proving affirmative defense);
Dowling v. United States, 493 U. S. 342, 352 (1990) (admissibility of
testimony about a prior crime of which the defendant was acquitted).
This case is not about such questions, but about the collateral issue of
the pretrial deprivation of property a defendant needs to exercise his
right to counsel of choice. Mathews therefore provides the relevant
inquiry.
12               KALEY v. UNITED STATES

                   ROBERTS, C. J., dissenting

reasoning might be valid in other contexts, it is not when
the property at issue is needed to hire chosen counsel. In
the context of a prosecution for serious crimes, it is far
from clear which interest is greater—the interest in tem-
porary liberty pending trial, or the interest in using one’s
available means to avoid imprisonment for many years
after trial. Retaining one’s counsel of choice ensures the
fundamental fairness of the actual trial, and thus may be
far more valuable to a criminal defendant than pretrial
release.
   As for the Government’s side, the Court echoes the
Government’s concerns that a hearing would place de-
mands on its resources and interfere with its desire to
keep its trial strategy close to the vest. These concerns
are somewhat curious in light of the majority’s emphasis
on how easy it is to make a probable cause showing. And
they are even more surprising in light of the extensive
discovery obligations already imposed on the Government
by Federal Rule of Criminal Procedure 16 and Brady v.
Maryland, 373 U. S. 83 (1963). The emphasis the Gov-
ernment places on pretrial secrecy evokes an outdated
conception of the criminal trial as “a poker game in which
players enjoy an absolute right always to conceal their
cards until played.” Williams v. Florida, 399 U. S. 78, 82
(1970).
   Moreover, recall that the Government concedes that due
process guarantees defendants a hearing to contest the
traceability of the restrained assets to the charged con-
duct. If a defendant requests such a hearing, the Gov-
ernment will likely be required to reveal something about
its case to demonstrate that the assets have the requisite
connection to the charged offenses.
   In any event, these concerns are exaggerated. What the
Government would be required to show in a pretrial re-
straint hearing is similar to pretrial showings prosecutors
make in other contexts on a daily basis. As mentioned
                  Cite as: 571 U. S. ____ (2014)           13

                   ROBERTS, C. J., dissenting

above, when the Government seeks an order detaining a
defendant pending trial, it routinely makes an extensive
evidentiary showing—voluntarily disclosing much of its
evidence and trial strategy—in support of that relief. See
Brief for California Attorneys for Criminal Justice as
Amicus Curiae 11–18. The Government makes similar
showings in the context of other pretrial motions, such
as motions to admit hearsay evidence under the co-
conspirator exception, or to discover attorney-client com-
munications made in furtherance of a future crime. Id., at
19–28.
  In those contexts, as in this one, the decision how much
to “show its hand” rests fully within the Government’s
discretion. If it has a strong case and believes that pretrial
restraint is necessary to preserve the assets for forfeit-
ure, the Government may choose to make a strong evi-
dentiary showing and have little concern about doing so.
In a closer case, where the Government is more concerned
about tipping its hand, it may elect to forgo a pretrial
restraint of those assets the defendant needs to pay his
counsel. I see no great burden on the Government in
allowing it to strike this balance as it sees fit when consid-
ering a pretrial asset restraint that would deprive a de-
fendant of his right to counsel of choice. In the end, it is a
bit much to argue that the Government has discretion to
deprive a defendant—without a hearing—of the counsel he
has chosen to present his defense, simply to avoid the
mere possibility of a premature peek at some aspect of
what the Government intends to do at trial.
  The majority also significantly underestimates the
amount of control judges can exercise in these types of
hearings. The Circuits that allow such hearings have
afforded judges a great deal of flexibility in structuring
them. Judges need not apply the Federal Rules of Evi-
dence during the hearings, and they can take many steps,
including in camera proceedings, to ensure that witness
14               KALEY v. UNITED STATES

                   ROBERTS, C. J., dissenting

safety and grand jury secrecy are fully preserved. See
Monsanto, 924 F. 2d, at 1198; United States v. E-Gold,
Ltd., 521 F. 3d 411, 418–419 (CADC 2008).
   Moreover, experience in the Second Circuit, where
defendants have for more than 20 years been afforded the
type of hearing the Kaleys seek, indicates that such hear-
ings do not occur so often as to raise substantial concerns
about taxing the resources of the Government and lower
courts. See Brief for New York Council of Defense Law-
yers as Amicus Curiae 4–9. As the majority notes, only 25
reported cases appear to have addressed such hearings.
Id., at 4. This relative rarity is unsurprising. To even be
entitled to the hearing, defendants must first show a
genuine need to use the assets to retain counsel of choice.
See United States v. Bonventre, 720 F. 3d 126, 131 (CA2
2013). And defendants too have an incentive not to tip
their hands as to trial strategy—perhaps to an even greater
extent than the Government, given that defendants bear
comparatively few discovery obligations at a criminal
trial. In light of the low bar of the probable cause stand-
ard, many defendants likely conclude that the possible
benefits of the hearing are not worth the candle.
   For those hearings that do occur, they are by all appear-
ances ably controlled by district judges to keep them man-
ageable and to limit the potential for excess or abuse. See
Brief for New York Council of Defense Lawyers as Amicus
Curiae 6–8. In addition, where such hearings are allowed,
prosecutors and defense counsel often reach agreements
concerning the scope and conditions of any protective
order that accommodate the interests of both sides. See
id., at 8–9. When the right at stake is as fundamental as
hiring one’s counsel of choice—the “root meaning” of the
Sixth Amendment, Gonzalez-Lopez, 548 U. S., at 147–
148—the Government’s interest in saving the time and
expense of a limited number of such proceedings is not
particularly compelling.
                      Cite as: 571 U. S. ____ (2014)                    15

                        ROBERTS, C. J., dissenting

   The Government does have legitimate interests that are
served by forfeiture of allegedly tainted assets. Caplin &
Drysdale, Chartered v. United States, 491 U. S. 617, 629
(1989). And imposing a pretrial restraint on such assets
does increase the likelihood that they will be available if
the defendant is convicted.5 But that interest is protected
in other ways that mitigate the concern that defendants
will successfully divert forfeitable assets from the Gov-
ernment’s reach if afforded a hearing. The relation-back
provision in 21 U. S. C. §853(c) provides that title to for-
feitable assets, once adjudged forfeitable, vests in the
Government as of the time the offense was committed.
Section 853(c) then provides that the Government may
seek a “special verdict of forfeiture” as to any forfeited
property that was subsequently transferred to a third
party. The Government protests that recovery of such
assets will often be complicated and subject to the vagar-
ies of state law. Tr. of Oral Arg. 49–50. But such com-
plaints of administrative inconvenience carry little weight
in this particular context, when the Government knows
exactly where the money has gone: to an attorney who is,
after all, an officer of the court, and on notice that the
Government claims title to the assets.
   And we are not talking about all of a defendant’s assets
that are subject to forfeiture—only those that the defend-
ant can show are necessary to secure his counsel of choice.
——————
  5 The Government and the majority place particular emphasis on the
use of forfeited assets to provide restitution to victims of crime. See
Brief for United States 41–42, and n. 14; ante, at 2, n. 1. It is worth
noting in this respect that in prosecuting the other sales representa-
tives that participated with the Kaleys in the allegedly fraudulent
conduct, the Government’s position as to who exactly is the “victim” has
shifted frequently. See Brief for Petitioners 9–11 (hospitals); id., at 18,
21–23 (their employers); Tr. of Oral Arg. 43–44 (hospitals). As one
prosecutor forthrightly acknowledged at the sentencing hearing of an
alleged co-conspirator, “we can’t make restitution.” Brief for Petition-
ers 11.
16               KALEY v. UNITED STATES

                   ROBERTS, C. J., dissenting

Here, for example, the Kaleys have identified as needed to
pay counsel only a discrete portion of the assets the Gov-
ernment seeks. The statistics cited by the Court on the
total amount of assets recovered by the Government and
provided as restitution for victims, ante, at 2, n. 1, are
completely beside the point.
   The majority ultimately concludes that a pretrial hear-
ing of the sort the Kaleys seek would be a waste of time.
Ante, at 17–20. No. It takes little imagination to see that
seizures based entirely on ex parte proceedings create a
heightened risk of error. Common sense tells us that
secret decisions based on only one side of the story will
prove inaccurate more often than those made after hear-
ing from both sides. We have thus consistently recognized
that the “fundamental instrument for judicial judgment” is
“an adversary proceeding in which both parties may par-
ticipate.” Carroll v. President and Comm’rs of Princess
Anne, 393 U. S. 175, 183 (1968). In the present context,
some defendants (like the Kaleys) may be able to show
that the theory of prosecution is legally defective through
an argument that almost certainly was not presented to
the grand jury. And as discussed above, supra, at 13–15,
prosecutors in some cases elect not to freeze needed assets,
or they negotiate tailored protective orders to serve the
interests of both sides—something they would be unlikely
to do if the hearings were rote exercises.
   Given the risk of an erroneous restraint of assets needed
to retain chosen counsel, the “probable value” of the “addi-
tional safeguard” a pretrial hearing would provide is
significant. That is because the right to counsel of choice
is inherently transient, and the deprivation of that right
effectively permanent. In our cases suggesting that little
would be gained by requiring an adversary hearing on
probable cause or imposing stricter evidentiary require-
ments in grand jury proceedings, we have noted that the
grand jury is not where the ultimate question of “the guilt
                  Cite as: 571 U. S. ____ (2014)           17

                   ROBERTS, C. J., dissenting

or innocence of the accused is adjudicated.” United States
v. Calandra, 414 U. S. 338, 343 (1974); see United States
v. Williams, 504 U. S. 36, 51 (1992) (explaining that the
grand jury hears only from the prosecutor because “ ‘the
finding of an indictment is only in the nature of an en-
quiry or accusation, which is afterwards to be tried and
determined’ ” (quoting 4 W. Blackstone, Commentaries 300
(1769)). If the grand jury considers incomplete or incom-
petent evidence in deciding to return an indictment, the
defendant still has the full trial on the merits, with all its
“formalities and safeguards,” Gerstein v. Pugh, 420 U. S.
103, 122 (1975), to prove his innocence.
   Here, by contrast, the Government seeks to use the
grand jury’s probable cause determination to strip the
Kaleys of their counsel of choice. The Kaleys can take no
comfort that they will be able to vindicate that right in a
future adversarial proceeding. Once trial begins with
someone other than chosen counsel, the right is lost, and it
cannot be restored based on what happens at trial. “The
fundamental requirement of due process is the opportunity
to be heard ‘at a meaningful time and in a meaningful
manner.’ ” Mathews, 424 U. S., at 333 (quoting Armstrong
v. Manzo, 380 U. S. 545, 552 (1965)). If the Kaleys are to
have any opportunity to meaningfully challenge that
deprivation, they must have it before the trial begins.
                       *   *     *
   The issues presented here implicate some of the most
fundamental precepts underlying the American criminal
justice system. A person accused by the United States of
committing a crime is presumed innocent until proven
guilty beyond a reasonable doubt. But he faces a foe of
powerful might and vast resources, intent on seeing him
behind bars. That individual has the right to choose the
advocate he believes will most ably defend his liberty at
trial.
18                KALEY v. UNITED STATES

                   ROBERTS, C. J., dissenting

   The trial is governed by rules designed to ensure that,
whatever the ultimate verdict, we can be confident to the
extent possible that justice was done, within the bounds of
the Constitution. That confidence is grounded in our
belief in the adversary system. “The very premise of our
adversary system of criminal justice is that partisan advo-
cacy on both sides of a case will best promote the ultimate
objective that the guilty be convicted and the innocent go
free.” Herring v. New York, 422 U. S. 853, 862 (1975).
Today’s decision erodes that confidence by permitting
the Government to deprive a criminal defendant of his right
to counsel of choice, without so much as a chance to be
heard on why such a significant pretrial deprivation is
unwarranted.
   The majority wraps up its analysis by blandly noting
that Congress is of course free to extend broader protec-
tion to criminal defendants. Ante, at 20. Not very likely.
In this area it is to the courts that those charged with
crime must turn.
   Federal prosecutors, when they rise in court, represent
the people of the United States. But so do defense lawyers—
one at a time. In my view, the Court’s opinion pays
insufficient respect to the importance of an independent
bar as a check on prosecutorial abuse and government
overreaching. Granting the Government the power to take
away a defendant’s chosen advocate strikes at the heart of
that significant role. I would not do it, and so respectfully
dissent.